Title: From George Washington to James McHenry, 15 August 1782
From: Washington, George
To: McHenry, James


                  
                     My dear Doctr
                     Newburgh 15th Augt 1782.
                  
                  If the Commanders of the Fleets and Armies of our late, most Gracious Sovereign, in America; are not guilty of more duplicity than comports with candid Minds; we are now advanced to that critical & important Crisis, when our hands are to be tried at the Arts of Negociation.
                  In a Letter which I have receivd and forwarded to Congress, from Sir Guy Carlton & Admiral Digby, are these Words "We are acquainted, Sir, by Authority, that Negociations for a General Peace have already commenced at Paris, and that Mr Grenville is invested with full powers to treat with all Parties at War, and is now at Paris in the execution of his Commission.  And we are likewise Sir, further made acquainted, that His Majesty in order to remove all obstacles to that Peace which he so ardently wishes to restore, has Commanded his Ministers to direct Mr Grenville, that the Independency of the thirteen Provences should be proposed by him in the first instance, instead of making it a condition of a general Treaty; however, not without the highest confidence, that the loyalists shall be restored to their possessions, or a full compensation made them for whatever confiscations may have taken place."
                  Here then, if these expressions are not Intrenched in General Conways Speech (when he threw out an Idea of giving to America the same kind of Independency that they were about granting to Ireland) is a solid basis for our Commissioners to raise their Superstructure upon; and things may, & probably soon will, be brought to a speedy and happy Issue.  But, if the Ministry mean no more than Genl Conway has hinted at, ’tis plain their only aim is to gain time, that they may become more formidable at Sea—form new Alliances, if possible—or disunite us.  Be their object what it may, we, if wise, should push our preparations with vigour; for nothing will hasten Peace more, than to be in a Condition for War—and if the contest is to continue, ’tis indispensably necessary.
                  One thing however is certain, but how it came to pass is not very well understood; and that is, that the Letter of Carleton & Digby to me, has been published in New York, and has spread universal consternation among all the Tribes of Refugees; who, actuated by different Passions—or the same passion in different degrees & forms; are a mere medley of confused—enraged—& dejected characters.  Some it is said are cursing—others Crying—while far the greatest part of them are struck dumb, and do not know what to do.
                  Adieu—I rejoice to hear of your Recovery—It is unnecessary for me to repeat to you, that I am Your sincere friend & Affecte Servt
                  
                     Go: Washington
                  
               